Case 2:18-cv-10511-KSH-JAD Document 32 Filed 08/21/20 Page 1 of 3 PageID: 62

                                                                        U.S. Department of Justice

                                                                        United States Attorney
                                                                        District of New Jersey
                                                                        Civil Division

_____________________________________________________________________________________________________________________

CRAIG CARPENITO                                               970 Broad Street, Suite 700        main: (973) 645-2700
UNITED STATES ATTORNEY                                        Newark, NJ 07102                   direct: (973) 297-2067
                                                              susan.millenky@usdoj.gov           fax: (973) 297-2010
Susan Millenky
Assistant United States Attorney
Civil Rights Unit



                                                                                  August 21, 2020
By ECF
The Honorable Joseph A. Dickson
United States Magistrate Judge
Martin Luther King Building & U.S. Courthouse
50 Walnut Street
Newark, New Jersey 07101

          Re:       United States v. Borough of Woodcliff Lake et al.,
                    Civil Action No. 2:18-cv-10511 (JLL) (JAD)

                    Valley Chabad Inc. v. Borough of Woodcliff Lake et al.,
                    Civil Action No. 2:16-cv-8087 (JLL) (JAD)

Dear Judge Dickson:

       We write on behalf of the United States in the above-referenced consolidated
actions to respectfully request a status conference with the Court. Plaintiff seeks to
return to active litigation in light of the defendant Borough’s postponements of a
Council vote on the previously negotiated resolutions in each action. Counsel for
plaintiff Valley Chabad has advised us that it joins in this request.

       As Your Honor knows, the parties to each action negotiated proposed consent
orders to resolve these matters over the past year and a half, with substantial
assistance from the Court. Defendant the Borough of Woodcliff Lake initially
scheduled a Council vote to approve or reject these agreements for August 10, 2020.
The Borough then delayed the vote to August 20, 2020. On August 19, 2020, plaintiffs
learned that the Borough intended to again postpone the vote to September 14, 2020.
We further understand that, if there is indeed a vote on September 14, 2020, it is not
certain that the Council will vote to approve the negotiated settlements.

      While we understand that defense counsel negotiated in good faith, the
eighteen-month delay in discovery while the parties have explored settlement
imperils plaintiffs’ ability to litigate these actions, which allege civil rights violations
Case 2:18-cv-10511-KSH-JAD Document 32 Filed 08/21/20 Page 2 of 3 PageID: 63




that began well over a decade ago. Both plaintiffs therefore seek to quickly resume
discovery and respectfully request a status conference at the Court’s convenience to
set new discovery deadlines so the parties are in a position to move forward if the
defendant rejects the proposed resolutions of these matters.

      We thank the Court for considering this request.


                                             Respectfully submitted,


                                             CRAIG CARPENITO
                                             United States Attorney

                                      By:    /s/ Susan Millenky________     _
                                             SUSAN MILLENKY
                                             Assistant United States Attorney


cc:   Counsel of Record (By ECF)




                                         2
Case 2:18-cv-10511-KSH-JAD Document 32 Filed 08/21/20 Page 3 of 3 PageID: 64




                          CERTIFICATE OF SERVICE

      I, Susan Millenky, Assistant United States Attorney for the District of New

Jersey, hereby certify that on August 21, 2020, the foregoing letter was served on

counsel for all parties by ECF.


Dated:       Newark, New Jersey
             August 21, 2020


                                              /s/ Susan Millenky
                                              SUSAN MILLENKY
                                              Assistant United States Attorney




                                          3
